—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of arson and the destruction of State prop*632erty in violation of prison disciplinary rules. The charges stemmed from a fire that occurred in petitioner’s prison cell. A correction officer extinguished the fire and noted that a mattress, sheet, pillow case and two blankets were completely destroyed. It was noted in the investigation report that petitioner was alone in the block at the time of the fire and that no other inmates were in the facility. In our view, the misbehavior report and the investigation reports, combined with the inferences that can be drawn therefrom, constitute substantial evidence supporting the charges of arson and destruction of State property (see, Matter of Rose v Goord, 259 AD2d 818; Matter of Phillips v Goord, 252 AD2d 642).
Moreover, nothing in the record supports petitioner’s assertion that the Hearing Officer was biased and not impartial (see, Matter of Monge v Goord, 251 AD2d 804; Matter of Applegate v Coombe, 237 AD2d 836, lv denied 90 NY2d 803). Furthermore, we reject petitioner’s contention that intermittent gaps in the hearing transcript warrant reversal. “[T]he missing testimony ‘is neither material to the determination nor of such significance as to preclude meaningful review’ ” (Matter of Torres v Coombe, 234 AD2d 710, 710-711, quoting Matter of Rodriquez v Coughlin, 167 AD2d 671). We have examined petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.